Welcome
Ladies and gentlemen, I would like to inform you that we have a visit by a Delegation from the Japanese Parliament this afternoon and that that Delegation is in the official gallery, headed by Mr Tsushima Tuji, a great friend of Europe.
(Applause)
The Delegation of our Japanese colleagues is taking part in the 27th interparliamentary meeting between the European Parliament and Japan.
We have a long tradition of dialogue between the European Parliament and the Japanese Parliament. Initially it dealt with strictly commercial issues, but now it has branched out into many issues of concern to our respective people.
We are delighted that our dialogue with Japan is being enhanced, within a context in which it is increasingly necessary for us to work together towards international security and stability.
We welcome you, ladies and gentlemen.